*390RESOLUCIÓN
El 22 de octubre de 2004 el Sr. Enrique Piñeiro presentó ante este Tribunal una queja contra los Ledos. María M. Charbonier Laureano, Tomás Rivera Schatz y Aníbal Vega Borges. Alegó en ésta que los querellados, durante la pa-sada campaña electoral, le imputaron públicamente a él y a su esposa, la Sra. Claribel Rivera Jiménez, ex agente del Negociado de Investigaciones Especiales, tener vínculos con el bajo mundo al cual le “vendían” información. El que-joso imputó que tales expresiones eran violatorias de los Cánones 5 y 29 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Oportunamente, referimos la queja al Procurador General para que realizara una investigación y sometiera un informe.
El Procurador General nos ha solicitado que autorice-mos su inhibición en el caso de referencia. Esbozó para su solicitud tres fundamentos, a saber: primero, que fue ante un oficial examinador de la Oficina del Procurador General donde se condujo la vista administrativa relacionada con la destitución de la señora Rivera Jiménez; segundo, que al presente hay pendientes en dicha oficina dos procesos ape-lativos relacionados con la destitución, y tercero, que la queja instada se refiere a hechos relacionados con el des-empeño de ex funcionarios del Departamento de Justicia.
En virtud de lo anterior y para “evitar cualquier apa-riencia de parcialidad o impropiedad”, el Procurador General solicitó “que el Tribunal Supremo atienda esta queja sin la intervención de esta Oficina”. Adujo que “podría exis-tir un potencial conflicto entre nuestra función como repre-sentante de los intereses del Estado ... y nuestro deber de investigar a los querellados ...”. El Procurador General in-timó que podría configurarse una apariencia de “incompa-tibilidad de funciones” entre su rol como abogado postu-lante en los casos que se encuentran a nivel apelativo en su Oficina y sus funciones como funcionario investigativo de este Tribunal.
*391Por las razones que pasamos a discutir, denegamos la petición del Procurador General.
I — 1
La Oficina del Procurador General se creó en virtud de la Ley Núm. 7 de 15 de mayo de 1959 y está adscrita al Departamento de Justicia. Son dos las funciones principa-les de esta Oficina; por un lado, es la entidad gubernamen-tal que representa al Estado Libre Asociado de Puerto Rico, sus agencias y funcionarios ante los tribunales ape-lativos de Puerto Rico y Estados Unidos. De otra parte, la Oficina tiene la encomienda de llevar a cabo “las investiga-ciones que le solicite el Tribunal Supremo ... con relación a quejas y procedimientos disciplinarios contra abogados y notarios”. Art. 62 de la Ley Núm. 205 de 9 de agosto de 2004 (3 L.P.R.A. sec. 294n). Es decir, esta Oficina es el “brazo investigativo” de este Tribunal en casos de conducta profesional. Véase In re Ortiz Álvarez, 163 D.P.R. 245 (2004); In re Álvarez Meléndez, 129 D.P.R. 495, 498 (1991); In re Pagán Ayala, 115 D.P.R. 814, 816 (1984).
Ese rol investigativo es de tal importancia para este Tribunal que no hemos vacilado en sancionar severamente al abogado que desatienda los requerimientos del Procurador General en los procesos disciplinarios. In re Ortiz Álvarez, ante; In re Albizu Merced, 136 D.P.R. 126, 132 (1994); In re Pagán Ayala, ante. Así, hemos dispuesto que hacer caso omiso de los requerimientos de dicha oficina tiene un efecto disruptivo sobre nuestra función reguladora de la profesión, por lo que debe ser sancionado. In re Ortiz Álvarez, ante.
El rol que desempeña la Oficina del Procurador General en este aspecto es de vital importancia para que este Tribunal pueda descargar adecuadamente su facultad inhe-rente de reglamentar la profesión legal. Es por ello que se ha indicado que
[e]n [esta área], el Procurador General goza de un margen *392de independencia de la Rama Ejecutiva de Gobierno. Al des-cargar su responsabilidad como “brazo investigativo” del Tribunal Supremo, el Procurador General sólo puede actuar con-forme el propio Tribunal Supremo le ordene y conforme disponen los Cánones de Etica, con total independencia y en abstracción de cualquier otra consideración. (Enfasis nuestro.) A. Rodríguez Rodríguez, Abogando ante el Tribunal Supremo: deberes y obligaciones de la Oficina del Procurador General, 62 (Núm.1) Rev. Jur. U.P.R. 87, 95-96 (1993).
Es decir, el Procurador General se convierte, fundamen-talmente, en un funcionario de este Tribunal en funciones investigativas.
No hay duda entonces de que en esta esfera del queha-cer de dicha oficina, la encomienda del Procurador General es delicada y sensitiva. Para el efectivo descargue de esa labor, la oficina destaca varios de los sobre treinta aboga-dos que la componen, para atender exclusivamente los asuntos relacionados con la conducta profesional de abogados. Rodríguez Rodríguez, supra, pág. 90. Como re-sultado de esta estructura interna administrativa, los Pro-curadores Generales Auxiliares que atienden los asuntos de conducta profesional no participan en otros asuntos que se tramitan en dicha oficina. Es decir, de ordinario, el abo-gado que atiende casos de conducta profesional no se in-miscuye en los asuntos de naturaleza penal o civil que se tramitan en la oficina y viceversa. íd. En ese sentido, la Oficina del Procurador General no opera como un grupo homogéneo de abogados que representan un mismo cliente —el Estado y sus funcionarios— y comparten información “confidencial” pertinente a la representación que asumen.
Este rol singular y esencial del Procurador General en los procesos disciplinarios nos lleva a concluir que las ra-zones invocadas por el Procurador para inhibir su oficina en la querella de epígrafe son insuficientes en derecho. No se configura incompatibilidad de funciones alguna como in-tima el Procurador, entre su rol como abogado apelativo del Gobierno y sus funcionarios, y su rol como brazo investiga-tivo de este Tribunal. Tanto la Ley Orgánica del Departa-*393mentó de Justicia como los dictámenes de este Tribunal reconocen ambos roles.
Como oficial investigador del Tribunal en los asuntos relacionados con la reglamentación de la práctica de la abogacía, el Procurador General responde a las directrices de este Tribunal con “independencia y en abstracción de cualquier otra consideración”. Rodríguez Rodríguez, supra, págs. 95-96. En este campo, el Procurador General no opera como un funcionario de la Rama Ejecutiva cuyos in-tereses debe adelantar.
Por otro lado, y como ya apuntamos, la estructura orga-nizativa de la Oficina, donde las responsabilidades de los Procuradores Generales Auxiliares están segregadas de or-dinario por áreas de trabajo, sirve de mecanismo profilác-tico para evitar cualquier asomo de “parcialidad o impropiedad”. El Procurador General puede, además, si así lo estima necesario, tomar todas las medidas internas adi-cionales que correspondan para aislar aún más las funcio-nes de aquellos funcionarios que tramiten los asuntos éti-cos del quehacer diario de la oficina. Por ende, acceder a la petición del Procurador General tendría serias repercusio-nes sobre la tramitación de los asuntos de conducta profe-sional que lleva a cabo este Tribunal.
A la luz de lo anterior, no procede relevar a la Oficina del Procurador General del cumplimiento de su obligación como brazo investigador de este Tribunal en la tramitación de la querella de epígrafe.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo